86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie C. HILL, Plaintiff-Appellant,v.PRISON HEALTH SERVICES, INCORPORATED;  Ron Nelson, MedicalAdministrator M.C.I.H.;  Charles Potts, Dr.,Medical Director M.C.I.H.;  Ray Brody,M.D.;  Kenneth Singleton,M.D., Defendants-Appellees.
No. 95-8541.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 31, 1996.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.   Alexander Williams, Jr., District Judge.  (CA-95-871-AW)
Eddie C. Hill, Appellant Pro Se.  Joseph Barry Chazen, Gina Marie Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland;  Roy Leonard Mason, Deborah Maude Peyton, MASON, KETTERMAN & MORGAN, Baltimore, Maryland, for Appellees.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Hill v. Prison Health Servs., No. CA-95-871-AW (D.Md. Nov. 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED